                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                           Case No. 18-cv-06178-YGR (PR)
                                                           Plaintiff,
                                   5
                                                    v.                                         [PROPOSED] ORDER RE
                                   6                                                           DEFENDANTS’ ADMINISTRATIVE
                                         DEPUTY VAN KLEEK, et al.,                             MOTION TO EXTEND TIME TO FILE
                                   7                                                           MOTION FOR SUMMARY
                                                           Defendants.                         JUDGMENT
                                   8

                                   9
                                               Defendant deputies Van Kleeck, Kooy, and Weston, having moved this Court pursuant to
                                  10
                                       Northern District of California Civil Local Rules 6-1, 6-3, and 7-11 for an extension of 60 days to
                                  11
                                       investigate, prepare and file their summary judgment, the administrative motion having come
                                  12
Northern District of California




                                       before the Court, and having considered the papers filed by the parties with respect to this motion,
 United States District Court




                                  13
                                       the Court hereby ORDERS as follows:
                                  14
                                               1.        There is good cause for the Court to grant this administrative motion for an
                                  15
                                       extension of time for Defendants’ to file a summary judgment motion. Defendants have until
                                  16
                                       October 1, 2019 to take plaintiff’s deposition and prepare and file a summary judgment motion.
                                  17
                                               2.        Plaintiff’s opposition to the dispositive motion shall be filed with the Court and
                                  18
                                       served on Defendants no later than twenty-eight (28) days after the date on which Defendants’
                                  19
                                       motion is filed.
                                  20
                                               3.        Defendants shall file a reply brief no later than fourteen (14) days after the date
                                  21
                                       Plaintiff’s opposition is filed.
                                  22
                                               4.        The Court notes that this is the first extension in this case. The granting of regular
                                  23
                                       requests for extension should not be expected.
                                  24
                                               5.        This Order terminates Docket No. 15.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: July 23, 2019                               ______________________________________
                                  27                                                      YVONNE GONZALEZ ROGERS
                                                                                          United States District Judge
                                  28
